 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record in this case and under Board precedent3 he has sufficientcommunity of interests with the production and maintenance em-ployees to be included in the certified bargaining unit. In these cir=cumstances, we shall direct that an election be held to determinewhether or not the office porter desires to be represented by the Peti-tioner for purposes of collective bargaining' If he votes for thePetitioner he will be taken to have indicated his desire to be includedin the production and maintenance unit currently represented by thePetitioner.ORDERIT I5 HEREBY ORDEREDthat the certification of representatives in CaseNo. 32-RC-809 be, and the same hereby is, amended so that the unitfor which the Petitioner was certified should include the linter roomforeman, the cake mill operator, and the fiber plant operator.[Text of Direction of Election omitted from publication.]3 Palmer Manufaoturing Company,103 NLRB336, 389.`The Enterprise Company,106 NLRB 798.United Brotherhood of Carpenters and Joiners of America, Mill-men's Local824, AFL-CIOandEugene Beauchamp.Case No.7-CB-446. February 23, 1956DECISION AND ORDEROn June 23, 1955, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediateReport attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and the General Counselfiled a memorandum in support of it.The Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and memorandum, and the entire recordin the case, and hereby adopts the Trial Examiner's findings, conclu-sions, andrecommendations except insofar as they are inconsistentwith the findings, conclusions, and order set forth below.The Trial Examiner found, in substance, that the Union violatedSection 8 (b) (2) and (1) (A) of the Act by threatening to causeand causing the Company to discriminate against employee Beau-champ because he refused to attend a union meeting to be initiatedinto membership.Our dissenting colleague argues, however, that be-115 NLRB No. 85. UNITED BROTHERHOOD OF CARPENTERS, ETC.519causenew employees were required, under the Union's contract withthe Company, to join the Union on completion of their probationaryperiod of employment, and Beauchamp gave no good reason for notattending the initiation meeting andmade no tender of union dues,therewas no violationof the Act.We do not agree.Section8 (a) (3) ofthe Act permits an employer anda labor or-ganizationunder certain circumstances to make an agreement requir-ing asa condition of employment membership in the labor organizationon or after the 30th day following the beginning of such employment.However, Section 8 (b) (2) expressly provides that it is an unfairlabor practice for a labor organization to cause or attempt to causean employer to discriminate against an employee with respectto whom membership in such organization has been denied or termi-nated onsome ground other than his failure to tender the periodicduesand initiationfeesuniformly required as a condition of acquir-ing membership. It is well established, accordingly, that even thougha union mayhave other requirements for membership beside thepayment of dues and initiation fees, it cannot lawfully cause the dis-chargeof anemployee under a union-shop agreement because of hisfailureto comply with these requirements.'In this case the union-shop contract between the Company and theUnion provided that "new employees must pay their initiation fee infull and become members of the Union at the first union meeting fol-lowing the expiration of their probationary period."Under theUnion's practice, dues were not payable until after initiation.Beau-champ, when hired on August 13, 1954, authorized a checkoff to coverhis initiation fee of $25, and this amount had been paid in full by thetime his probationary period ended on September 10.On that day,Cooper, the union steward, told him that he would have to be presentat a union meeting on September 14 to be initiated.Beauchamp saidthat he would not be able to attend for personal reasons, and Coopersaid, "I'll have the chief steward here Monday or you'll be out of ajob."On the following Tuesday, September 14, Cooper again spoke toBeauchamp about the meeting, and Beauchamp again said he could notand would not be there.Cooper then called in Grevel, the chief stew-ard, who asked Beauchamp his reason for refusing to attend the meet-ing.Beauchamp said it was personal and none of Grevel's business.' SeeUnion Starch&Refining Co. v. N. L. R.B.,186 F. 2d 1008(C.A. 7), enfg. 87NLRB 779, cert.denied 342 U. S. 815. There the court, in discussing the contention that,as long as the conditions imposed by a union for the acquisition of membership apply equallyto all employees,the union may, pursuant to a union-security agreement,require the dis-charge of any employee who fails to meet any of the conditions the union may prescribe,said :We agree that the Union had the right,under the statute here involved,to prescribenon-discriminatoryterms andconditions for acquiring membership in the Union, butwe are unable to agree thatitmay adopta rulethat requires the discharge of anemployee for reasonsother thanthe failure of the employee to tender the periodicdues and initiation fees. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrevel, in leaving, said, "I'll have you fired right now."The Unionthereupon notified the Company that Beauchamp was not in goodstanding.Beauchamp did not attend the meeting; the Union sonotified the Company; and the Company discharged him.It is true that during Beauchamp's conversations with Cooper andGrevel, he gave no reason for his refusal to attend the initiation meet-ing, aside from saying that it was "personal," and that he made notender of union dues.However, we regard these circumstances asirrelevant to a determination of the issue before us.There is nothingin the record to suggest that Beauchamp was refusing to be initiatedin order to avoid incurring liability for dues, or that the Union so in-terpreted his conduct; the fact that he had already paid his initiationfee in full is persuasive evidence that he was willing to meet any law-ful financial obligations to the Union to retain his job.Furthermore,the union representatives' insistence on Beauchamp's presence at themeeting, Grevel's threat to have him discharged when he refused toattend, and the failure of both Cooper and Grevel to mention duesto him, all convince us that the real reason for their notifying theCompany that he was not in good standing, and thus causing his dis-charge, was his refusal to attend the meeting and not his failure totender dues.As the Union could not lawfully cause his discharge forthis reason, we regard it as immaterial that Beauchamp had given no"good" reason for his refusal.Moreover, as the Union's conduct clear-ly indicated that it would not be satisfied with anything but actualinitiation, we believe, as the Trial Examiner found, that a tender ofdues would have been futile and was therefore unnecessary.2Accord-ingly, we find, as did the Trial Examiner, that by causing and threat-ening to cause the Company to discriminate against Beauchamp be-cause of his nonmembership in the Union based on some ground otherthan his failure to tender periodic dues or initiation fees uniformlyrequired as a condition of acquiring or retaining membership, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 107c)of the National Labor Relations Act, the National Labor Relations2 In theUnion Starchcase,supra,as the discharged employees had tendered their initia-tion fees and dues, the question of the futility of such a tender did not arise In subse.quent cases,however,the Board has held that a tender of dues is unnecessary if it appearsthat it would have been futileSee, e g,Peerless Tool and Engineering Co,111 NLRB 853,cited in the Intermediate Report.See alsoThe Eclipse Lumber Company,Inc,95 NLRB464, enfd. 199 F. 2d 684(C A9) , Westinghouse Electric Company,96 NLRB 522, enfd.sub nomN.L R. B. v I. A M Local 504,203 F.2d 173 (C. A.9) ; Bloomingdale's,107 NLRB 191;Murphy's Motor Freight,Inc,113 NLRB 524.In view of our finding that in this case a tender of dues would have been futile, wedeem it unnecessary to pass upon the Trial Examiner's further finding that such tenderwas not required because,under the Union's own practice, dues were not payable untilafter initiation. UNITED BROTHERHOOD OF CARPENTERS, ETC.521-Board hereby orders that the Respondent, United Brotherhood ofCarpenters and Joiners of America, Millmen's Local 824, AFL-CIO,and its officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Causing or attempting to cause Brunswick-Balke-CallenderCompany, its officers, agents, successors, or assigns, to discriminateagainst Eugene Beauchamp or any other employee in violation of Sec-tion 8 (a) (3) of the Act, or to discriminate against Eugene Beau-champ or any other employee with respect to whom membership inthe Respondent has been denied or terminated on some ground otherthan his failure to tender the periodic dues and the initiation feesuniformly required as a condition of acquiring or retainingmembership.(b)Threatening to cause Brunswick-Balke-Callender Company, itsofficers, agents, successors, or assigns, to discriminate against anyemployee in violation of Section 8 (a) (3) of the Act.(c) In any like or related manner restraining or coercing any em-ployee of Brunswick-Balke-Callender Company, its successors andassigns, in the exercise of the rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)NotifyBrunswick - Balke - Callender Company,Muskegon,Michigan, in writing, and serve a copy of the notice upon the ChargingParty, that it has no objection to the Company's reinstating EugeneBeauchamp to the position from which he was discharged on Septem-ber 15, 1954, and that it formally requests such reinstatement.(b)Make whole Eugene Beauchamp for any loss of pay he mayhave suffered by reason of the discrimination against him, in themanner prescribed in the section of the Intermediate Report entitled"The Remedy."(c)Post in conspicuous places in its business office at Muskegon,Michigan, where notices to members are customarily posted, copiesof the notice attached to the Intermediate Report marked "Appen-dix." 9Copies of the notice, to be furnished by the Regional Directorfor the Seventh Region, shall, after being duly signed by the Respond-ent's official representative be posted by it immediately on receipt8 Said notice is hereby amended by deleting the words"The Recommendations of a TrialExaminer" and substituting in lieu thereof the words"A Decision and Order,"and bystriking"AFL" and "Affiliated with American Federation of Labor" and substitutingtherefor"AFL-CIO."In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof, and maintained by it for sixty (60) consecutive days there-after.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered by any othermaterial.(d)Mail to the Regional Director for the Seventh Region signedcopies of said notice for posting by the Company, the latter willing,at its plant in Muskegon, Michigan, for sixty (60) consecutive days inplaces where notices to employees are customarily posted.Copies ofthe notice, to be furnished by the Regional Director for the SeventhRegion, shall, after being duly signed by the Respondent's representa-tive, be forthwith returned to said Regional Director for such posting.(e)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER MURDOCK, dissenting :I cannot agree with the majority's conclusion that the RespondentUnion violated Section 8 (b) (2) and (1) of the Act by notifying theEmployer, in accordance with the terms of their existing contract,that Eugene Beauchamp was not a member of the Union in goodstanding.Briefly, the facts as found by the Trial Examiner, are as follows :Beauchamp was hired by the Employer on August 12, 1954. The con-tract between the Union and the Employer required new employees topay their initiation fees and become members of the Union 30 daysafter the date of their employment.Beauchamp had paid his full'initiation fee at the expiration of his 30-day grace period, September12,1954.As of that date he was required under the contract, as a con-dition of employment, to become a member of the Union. On Sep-tember 10 and 14, respectively, he was told by a union official to appearfor initiation at a union meeting on the latter date.On both occasionsBeauchamp refused, giving no reason for his refusal except to saythat it was "personal," and "none of [your] business." On neither oc-casion did he offer to pay the dues uniformly incurred by members im-mediately following their initiation.On September 14, followingBeauchamp's second refusal to appear for initiation and become aunion member, the Union notified the Employer that he was not amember in good standing and he was accordingly discharged.On these facts the majority, affirming the Trial Examiner, findsthat Beauchamp was, in fact, denied union membership- on someground other than his failure to tender the periodic dues and initiationfee uniformly required of union members. In reaching this decisionthe majority holds that Beauchamp's failure to tender his dues, which,under the Union's practice, were payable only after initiation "is ir-relevant to a determination of the issue before us." It seems to me that UNITED BROTHERHOOD OE CARPENTERS, ETC.523there is no circumstance in this case which can or should be.more rele-vant.This decision of the majority is based not upon a preponderanceof the evidence in the record but upon theabsenceof evidence to estab-lish beyond question the legality of the Union's motive. I must remindmy colleagues that the burden of proof was not on the RespondentUnion to prove that Beauchamp had refused to be initiated to avoidthe payment of dues.The Act requires that the Board's GeneralCounsel prove affirmatively and by a preponderance of the testimonythat the Respondent has engaged in an unfair labor practice. In theinstant case such proof should have consisted of facts clearly estab-lishing (1) that Beauchamp had a valid reason to excuse his failure tocomply with the terms of a lawful union-security contract, and (2)that he had made a lawful tender of dues or was, at least, prepared andwilling to do so.Neither of these facts have been established.On thecontrary, whatever evidence there is supports the opposite conclusion.The disturbing effect of the majority's decision-is to force a respond-ent to assume the burden of proof when that burden should be placedclearly and unequivocally on the General Counsel.As the SixthCircuit Court of Appeals said in theTurner Construction 4case, re-versing the Board majority and adopting my dissenting opinion: "Itis, of course, the function of the Board to draw inferences but theymust be based upon evidence and reasonable." I can find neither suf-ficient evidence nor reason to support the majority's inferences in thiscase.Here, as in theTurnercase, the majority relies upon the absenceof evidence and broad inferences based upon no more than a scintilla ofevidence to establish a violation of the Act. Indeed, the majority findsin this case that Beauchamp wasdeniedmembership in the Union, eventhough the record is clear that the Union implored him to attend aninitiation meeting to become a member. Beauchamp, however, refusedeither to become a member, as required by the contract, or to tender hisdues, as required, in lieu of actual membership, by the Board'sUnionStarch 5decision.The majority exonerates Beauchamp of all blamefor his conduct and holds, rather, that the Union, despite the lawful-ness of its union-security contract, violated Section 8 (b) (2) when ittruthfully informed the Employer that Beauchamp had not becomea member of the Union in accordance with the terms of the contract.This surprising result is based upon a member of far reaching in-ferences.The majority recites the fact that Beauchamp had paid hisinitiation fee by checkoff and from such "persuasive evidence" infersthat he was perfectly willing and ready to tender his dues. This in-ference is drawn despite the fact that Beauchamp at no time suggestedor indicated in any way that he was willing to pay his dues if the Union4N. L. R. B. v. Turner Construction Company andInternational Union of OperatingLngineer8, Local 917, AFL,227 F. 2d 498 (C. A. 6).6 Supra. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcused him from attending the initiation meeting.The majorityadvances the astonishing suggestionthatit was not Beauchamp's dutybut the duty of the Union to inform him that he had to tender his duesto avoid the consequences of refusing to be initiated into the Union.Thus,the Union's silence as to this matter is taken as evidence that ithad, in fact,denied him membership in the Union solely because he didnot attend a meeting.The record,however, shows that the Union didno more than to inform the Employer that this employee had notjoined the Union as required by the terms of its contract.This state-ment was a truthful,uncontroverted fact.To hold, as the majoritydoes, that the Union is prohibited from telling the truth by Section 8(b) (2) because it had asked an employee to be initiated into the Unionin accordance with the terms of a lawful contract seems to me to becompletely contrary to the language and spirit of that section of theAct.TheUnion Starchdecision upon which the majorityrelies is en-tirely inapposite to the facts of this case.There three dischargedemployees had tendered both their initiation fees and dues and had in-dicated that they were willing to become union members.Their soleobjection related to the Union's additional requirement that they takean oath to the Union. Two of the employees had religious scruplesagainst taking such an oath; the third desired to avoid taking the oathbecause it might conflict with her membership in another labor organ-ization.The Union refused to permit them to become members with-out an oath and caused them to be discharged for that reason. Cer-tainly, that case can hardly be said to be precedent for a situationwhere, as here, the employee was practically implored to become aunion member, never offered any reason for refusing to do so, and nevertendered or indicated that he was willing to tender his dues.On thecontrary, Beauchamp told the union representative that his reasonswere "personal"and "none of [your] business."I had thought it clearthat theUnion Starchdecision was to be appliedas anaffirmativede-fenseto thefailure of an employee to become a union member as re-quired by the terms of an otherwise lawful union-security contract.It now appears that a union cannot rely upon the legality of its con-tract but must go further and prove that the discharged employee didnothave a defense under theUnion Starchdoctrine.To so shift theburden of proof not only seriously prejudices the Respondent Union inthis case but serves notice to all respondents that they cannot fully relyupon the provisions of Section 10 (c) of the Act, which requires thatthe Board base its finding of an unfair labor practice upon "a pre-ponderance of the testimony taken."Inferring that the Union "would not be satisfied with anything butactual initiation," the majority leaps to the further inference that itwould have been a futile gesture if Beauchamp had tendered his dues.There is not the slightest evidence in the record,however,to suggest UNITED BROTHERHOOD OF CARPENTERS, ETC.525that Beauchamp had any reason to believe that the Union would haverefused to accept his dues, if tendered.At no time had the Unionever rejected or suggested to Beauchamp directly or indirectly thatitwould refuse to accept such a tender.The cases cited by the ma-jority in footnote 2 of its decision have no application to the facts ofthis case.In every one of those cases the union had made it clear toprospective members that they would not be permitted to join theunion unless they first paid fines, assessments, or back dues.Undersuch circumstances, the Board found that a tender of current duesonly would have been rejected unless accompanied by the payment ofthe additional sum demanded by the union. In the instant case allthat was required of Beauchamp was that he be initiated as a unionmember.Certainly, this request was not itself unlawful. I do notbelieve it should be used as the sole basis to apply the futility doctrineas to dues.The Trial Examiner's finding that Beauchamp's tenderwould have been futile derives from the testimony of Union PresidentKlein given in response to leading questions put by the Trial Examinerhimself.That testimony, in my opinion, cannot be interpreted as anadmission by Klein that the Union would have rejected Beauchamp'stender if made.Rather, it appears to me that Klein's testimony is tothe contrary.Asked by the Trial Examiner what his instructions tothe Union's financial secretary would have been had Beauchamp ten-dered his dues but refused to attend the meeting, Klein replied :The WITNESS: He [the financial secretary] would have to ac-cept it and then find out what we can do about it later.TRIAL.EXAMINER:What do you mean by that?The WITNESS : Well, I mean you have to comply with the laws.We try to comply with the law.We follow it right along andwe don't try to construct the law, that isn't our intentions at all.After further questioning by the Trial Examiner, Klein explainedthat new members, after initiation, "go to the financial secretary's deskand pay their regular dues and we have never accepted dues fromanyone that I know of ornever have been askedto assess dues unlessthey go through that procedure." [Emphasis supplied.]Certainly,this testimony of Klein as to the normal initiation procedure for newmembers does not constitute an admission that the Union, aware ofthe requirements of the law, would nevertheless have rejected Beau-champ's tender and thereafter sought his discharge.As Klein said,the Union had never been asked to accept dues without going throughthe initiation procedure. It would be sheer speculation to concludehow it would have acted in .a situation never before encountered. I cansee no valid reason to excuse this employee's failure to perform thevery minimal obligations of an employee subject to a lawful union-_security contract.If Beauchamp desired to take advantage of the 526DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard'sUnion Starchdecision by insisting that the Union, despiteits lawful contract, could not'require him to become a union member,he must also, it seems to me, be subject to its limitations. TheUnionStarchdecision placed him under an obligation after the 30th day ofhis employment to tender an amount of money equal to and in lieuof the initiation fee and dues payable by those employees who didbecome union members.He failed to do the latter.For these reasons I find that the Respondent Union did not violateSection 8 (b) (2) and (1) in this case and would dismiss the com-plaint in its entirety.MEMBER BEAN took no part in the consideration of the above Deci-sionand Order.INTERMEDIATE REPORTTHE ISSUEOn September15, 1954,theRespondent in this case,United Brotherhood ofCarpenters and Joinersof America,Millmen'sLocal 824, AFL-CIO,acting under aunion-shop contract,brought about the discharge of Eugene Beauchamp becausehe was not in good standing with the Union.Since thevalidity ofthe union-shopprovision is not challenged,the legalityor illegalityof the Union's action turns onwhether Beauchamp's failure to be in good standing with the Union,relied on incausing his discharge,was based on some ground other than failure to tender therequisite dues and initiation fee; and that is the issue here.'FINDINGS OF FACT1.JURISDICTIONThere is no question here as to the jurisdiction of the Board.The Employer is.theBrunswick-Balke-CallenderCompany,aDelaware corporation,operating aplant in Muskegon,Michigan, for the manufacture of bowling and billiard equip-ment.Annually, it purchases over$1,000,000 worth of materials of which morethan half are received directly from outside and sells over$1,000,000 worth of prod-ucts, of which about four-fifths are shipped to points outside the State in interstatecommerce.It is found that the Company is engaged in commerce within the mean-ing of the Act and that Respondent's activities hereafter detailed,taken in connec-tion with the Company's operations,are intimately and substantially related to com-merce and tend to burden it within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The events culminating in the dischargeBeauchamp,hired as a machine operator on August 12, 1954,authorized theEmployer to check off from his wages$25 in 4 weekly installments in payment ofhis initiation fee in the Union.His payments were completed about the same timeas his 30-day probationary period as employee.Under the contract in force, uponcompletion of the latter,he became obliged to join the Union;the completion ofthe former rendered him eligible to do so; and under prevailing practice in the shop,an employee who completed both achieved membership by presenting himself forinitiation at the next regular meeting, which in Beauchamp's case was the one to be,'The case arises under the procedure of Section 10 of the National Labor Relations-Act (61 Stat 136) : Beauchamp filed a charge with the Acting Regional Director of theSeventh Region,the latter,on behalf of the General Counsel,issued his complaint, to-which Respondent Union filed Its answer;pursuant to notice,a hearing was held beforethis Trial Examiner on June 7, 1955,at Muskegon,Michigan, at which all parties were,permitted full participationRespondent's counsel presented oral argument and the Gen-eral Counsel submitted a brief, both of which have been duly considered.At the TrialExaminer's direction after close of the hearing, the parties submitted in writing theirseparate views, here duly considered,on a certain aspect of the remedy.This report isbased upon the entire record and the Trial Examiner's observation of the witnesses. UNITED BROTHERHOOD OF CARPENTERS, ETC.527held the evening of. Tuesday, September 14.After this, and not before, his firstmonth's dues would have become payable.On the afternoon of Friday, September 10, Henry Cooper, a union steward, toldBeauchamp he had to be present at the September 14 meeting to be initiated.Beauchamp said he would not be able to attend for personalreasons,which hecould not disclose; pressed further, he said he could not and would not attend.Cooper thereupon told him, "I'll have the chief steward here Monday or you'll beout of a job." 2On the afternoon of Tuesday, the 14th, Cooper again brought up the subject ofthemeeting by asking Beauchamp whether he knew the location of the hall.Beauchamp responded, "I do and I told you before I do. I want you to leave mealone.I can't be there and I won't be there."Cooper brought over NicholasGrevel, the chief steward.When Grevel asked him his reason for refusing to attend,Beauchamp said it was "personal" and "none of [Grevel's] business"; whereuponGrevel walked away, stating, "I'll have you fired right now." 3Later during the afternoon of the 14th, Grevel and Cooper notified the Companyin writing that Beauchamp was not in good standing with the Union. Beauchamphaving absented himself from the meeting of the 14th, Grevel and Cooper the nextday reported to Nelson, the Company's employment manager, that Beauchamp hadfailed to present himself for initiation.At the end of the day, Nelson, summoningBeauchamp, informed him that despite satisfaction with his work the Employerdecided, upon consultation with the Union, to discharge him.This terminatedBeauchamp's position as a machine operator.4B. Appraisal and conclusionAs found, Beauchamp knew of the purpose of the meeting; contrary to his protes-tation of ignorance at the hearing in his charge of November 24, 1954, he recitedthat he was told this was to be a "union initiation." In fact, it would seem quite plainfrom the testimony and the circumstances as a whole that what underlay his refusalto attend was his aversion to the purpose.From his secretiveness concerning his"personal" reason and his irrascibility when questioned about it, the Union under-stood his attitude to be that of an outright refusal.Had it been otherwise, someonewould have suggested he present himself for initiation at anothermeeting-Beau-champ if he had been interested, the Union if it had thought he would be.5a Beauchamp denied Cooper's testimony that the latter told him thepurpose of the meet-ing and Cooper denied Beauchamp's testimony that he told Beauchamp he would be "outof a job."The record in the aggregate supports Cooper on the first and Beauchamp onthe second ; each is credited accordingly3 This last, testified to by Beauchamp, was denied by Cooper and Grevel. Since the lat-ter followed up the encounter by undertaking to have Beauchamp discharged, Beauchamp'stestimony on that score is credited.Beauchamp also testified, and Cooper and Greveldenied, that immediately before this last, Beauchamp reached into his pocket and said toGrevel, "If there is any money to be paid, I will pay you right now." Since, as I daterfind, such a proffer was neither required at the time nor is it relevant to the controversy,I do not, as I need not, make a specific finding concerning it.Were it otherwise, I wouldbe constrained to take account of the doubtworthy timber of Beauchamp's testimony onthat score.While I have no question but that Beauchamp would have responded on theinstant to any suggestion that dues were required, they were not then required, and noone else having mentioned the subject, I am not persuaded that Beauchamp introduced it ;the charge signed and filed by Beauchamp on November 24, 1954, which is replete withdetail concerning every incident and conversation, including those with the steward andchief steward, contains no mention of the proffer.The interjection now of the matter ofdues by Beauchamp and, as appears later, also by the Union in support of its subsequentaction would seem to reflect a recollection moulded by refinements of insight of a latervintage by which neither was encumbered during the event.4Beauchamp, on October 18, 1954, returned to work in some other capacity after theUnion, on October 6, sent the Company, with a copy to Beauchamp, a letter declaring thatit "holds no objection to the hiring of Eugene Beauchamp at your factory." This is dis-cussed later in connection with "The Remedy."It further appears that Beauchamp was never returnedhis $25by the Union;I do notunderstand the General Counsel to claim this to be withinthe issues;the complaint issilent about it, and in contradistinction to the discharge, this would seem to be a subjectof private controversy flowing from an incident of internal union administration.5 Cooper, when asked why another meeting datewas not suggested,replied, "I don'tthink he wanted to come" , Grevel,to similareffect,testified he took Beauchamp's actionas a refusal to be initiated. 528DECISIONS OF -NATIONAL LABOR RELATIONS BOARDThe two would seem to have understood each other perfectly:Beauchamp wouldhave no part of attending a meeting to become initiated and the Union would haveno part of him,if that was his attitude.I am therefore unable to follow the Union'spresent attempt to attribute its action,partially-at least,to Beauchamp's failure totender dues.It is clear to me from the testimony of the union officials that the:Union's action stemmed from its repugnance to Beauchamp's refusal to present him-self for initiation-the first such refusal on the part of any employee, according toit, in nearly 50 years of the Union's contractual relations with the Company.Thecircumstances compel the conclusion,which Union President Klein,in effect, ad-mitted after considerable wrestling with the question,that had Beauchamp tendereddues without being initiated, the Union would have rejected the tender.The Union,averse to having within its ranks a person who refused to submit to initiation, wasprivileged for that or any other reason to bar such person from its membership roll; 6but it was quite another thing for that reason to have him dislodged from the com-pany payroll.A union's power legally to do the latter,even under a contract whichvalidly requires union membership,arises only where the membership has been de-nied or terminated,in the language of Section 8(b) (2), because of "failure totender the periodic dues and initiation fees uniformly required as a condition of ac-quiring or retaining membership."The statute explicitly excludes any"other"ground;and under controlling authority,this stricture applies even when the "other"ground involves a step which in union tradition is identified with and symbolizes theassumption of the obligation of membership-such as the taking of the oath.?Re-fusal to submit to initiation is on no different plane; union counsel so concedes, butinsists the doctrine above stated applies only where the employee has made anactual tender.Not so, however,where it amply appears,as it does here, that a tenderof dues prior to actual initiation would have been rejected.A tender which is futile infact is superfluous in law.8 Independently,failure to tender dues cannot help theUnion here,since under its own practice the initial dues were not payable until aftermembership was attained,and, hence,tender thereof was not"required as a' condi-tion of acquiring...membership."The Union is thus in no position to attributeBeauchamp's failure to achieve membership to his being in default of a prerequisitetherefor which did not exist.Nor are we faced with the problem of what the effectwould be if an employee's purpose in refusing to be initiated is to defer indefinitelythe due date for the payment of his initial dues-not here, at least, where Beauchamphad without demurrer fully paid the initiation fee, the only financial requirement upto that point, and where the Union made no overtures or representations to Beau-champ on the score of any other monetary obligation.I accordingly find and con-clude that the denial of membership on which the Union relied in causing the Com-pany to discharge Beauchamp was on some ground other than failure to tenderthe periodic dues and initiation fee; the discharge was thus a discrimination againstBeauchamp in violation of Section 8 (a) (3) of the Act;and the Union's conduct inbringing it about was a violation of Section 8 (b) (2) of the Act. Thereby,as wellas by the prior threats of Cooper and Grevel,the Union interfered with and re-strained Beauchamp in the exercise of his guaranteed rights under the statute, inviolation of Section 8 (b) (1) (A)of the Act.III.THE REMEDYThe finding that the Union unlawfully threatened and caused the discharge ofBeauchamp requires that it be enjoined from such conduct in the future,and that itbe directed to take affirmative remedial measures to redress the injury done.In connection with the latter,there is the question of whether the Union's letterof October 6, 1954, was an adequate restorative measure having the effect of tollingitsback-pay obligation.The letter,as previously noted(footnote 4), advised theCompany that the Union"holds no objection to the hiring of Eugene Beauchampat your factory."Respondent urges it was adequate and the General Counsel urgesitwas not.Respondent contends that"a labor organization which causes an em-ployee's discharge is required,under the law, only to remove itself as an obstacleto the individual's employment,and is not obligated to procure or take affirmativeaction to procure his employment."The second part of Respondent'sassertionis vulnerable under the Board's decision inRoadway Express, Inc.,108 NLRB 874,9 American Newspaper Publishers Association v N. L. R. B , etal.,193 F. 2d 782, 796-7(C A. 7).4Union Starch d Refining Co.v.N. L. R.B.,186 F.2d 1008(C. A 7), cert. denied 342'US 815.Peerless Tool and EngineeringCo., 111 NLRB 853. UNITED BROTHERHOOD OF CARPENTERS,ETC. .529which prescribes that the notification contains not only a withdrawal of the Union'sobjection to but an explicit request for the restoration of the employe to his job.Giv-ing Respondent the benefit of the fact that the latter requirement has not been con-sistently invoked,9 and confining our attention to the first part of its assertion, it isaccurate only if substituted for the word"employment"is the word"reinstatement."The very case-relied on by Respondent makes it clear that the withdrawal of objectionrequired in the Union'snotificationmust be"to the reinstatement,"notmereemployment of the discriminatee.'oRespondent'snotification of its acquiescencein the "hiring"of Beauchamp was an implied indication that so far as it was con-cerned Beauchamp's loss of status occasioned by his discharge was there to stay,and that Respondent would place no barrier merely to Beauchamp's being taken onas a new employee. This, for the reason stated,was hardly sufficient."In these circumstances,a union is normally directed to send the employer andthe discharged employee the proper notification and make whole the dischargedemployee for any loss of pay occasioned by the discrimination against him fromthe date it occurred to a date 5 days after the union sends the notification or to thedate on which the employer so reinstates the employee,whichever occurs earlier.'2However,in response to my specific request from the parties for their views concern-ing the scope of the remedy in the light of the Union'sOctober 6 letter,the counselfor the General Counsel states:It is the position of counsel for the General Counsel that the Union's letter ofOctober 6,1954, was inadequate for the purpose of terminating its liability forback pay, and that the back pay continued to run until October 18,1954, whenBeauchamp was hired by the Company for a new job.I am not certain whether this is intended to constitute a waiver of the normalremedy.In the absence of a basis therefor in the record,I do not see how it can in anyevent be dispensed with.Itmay be that there are factors not appearing of recordwhich may require a corresponding adjustment of the remedy prescribed.But thesematters are appropriately considered at the stage of compliance.Accordingly, itwill be recommended that the Respondent take the requisite remedial steps with theprescription inRoadway Expressas the guide:the notification to be served by iton the Company and Beauchamp should be to the effect that Respondent has no ob-jection to the Company's reinstating Beauchamp to the position he occupied at thetime of his discharge on September 15, 1954, and requests that it do so.The lossof pay,for which the Union is to reimburse Beauchamp,13 shall be computed on thebasis of the policies and methods set out in F.W.Woolworth Company,90 NLRB289 andCrossett Lumber Company,8 NLRB 440.As to the scope of the negative injunction:theUnion's action stemmed from amistaken view of its rights under the union-shop provision of the contract.That,of course, does not excuse it from the consequences of its conduct;but the recordaffords no indication of a disposition on the'Union's part to or a basis for appre-hending that the Union will engage in any other type of statutory transgression.I'conclude and find that the purposes and policies of the Act will thus be fulfilledby enjoining the Union from engaging in "like or related"conduct in the future.On the basis of the whole record, and the findings above,Ihereby make thefollowing:CONCLUSIONS OF LAW1.By causing the Company to discriminate against Beauchamp because of non-membership based on some ground other than his failure to tender periodic dues or9 See e. g,International Association of Bridge,Structural,etc. (Buie Building Mate-rials Company),112 NLRB 105910Acme MattressCo., 91 NLRB 1010, enfd 192 F. 2d 524(C. A. 7).11Additionally,there is this considerationBeauchamp testified that after his dis-charge, he "asked [the Company] if[he] couldn'twork in another local, in another de-partment." If I am correct in interpreting this as an indication that the Company had adepartmentnot under the jurisdiction of this Union,with jobs whose tenure was totallyunaffected by the contract,the letter is bereft of all therapeutic force12Roadway Express, Inc., supra,at 885;Pinkerton'sNational Detective Agency, Pic ,90 NLRB 205.13Running,as previously indicated,from date of discharge to a date 5 days after theRespondent serves the notification as prescribed or to the date on which the CompanyreinstatesBeauchampto his former position,whichever precedes390609-56-vol. 115-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitiation fees uniformly required as a condition of acquiring or retaining member-ship, and bythreatening to cause theCompany soto discriminate,the RespondentUnion, a labor organization,has engaged and is engaging in unfair labor practiceswithin the meaning of Section 8 (b) (2) and(1) (A) of the Act.2.These unfair laborpractices affect commerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TOALL EMPLOYEESOF BRUNSWICK-BALKE-CALLENDER COMPANY AND TOALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMER-ICA,MILLMEN's LOCAL 824, AFLPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tionsBoard, and in order to effectuate the policies of the Labor Management Rela-tions Act, we herebygive notice that:WE WILL NOTcause or attempt or threaten to cause Brunswick-Balke-Callender Companyto discharge or otherwise discriminate against any em-ployee in respect to whom membership in our Union has been denied or termi-nated on some basis other than failure to tender the periodic dues and initiationfees uniformly required as a condition for acquiring or retaining membership;nor will we causeor attempt to cause suchCompany todischarge or otherwisediscriminate againstany employee in violationof Section 8 (a) (3) of theNational Labor Relations Act.WE WILL NOT in any like orrelated manner restrain or coerce employees ofthe above-named Companyin the exercise of rights guaranteed in Section 7 ofthe Act.WE WILL makeEugene Beauchamp whole for any loss of pay resulting fromthe discriminationagainst him.WE WILL notify the Brunswick-Balke-CallenderCompany and EugeneBeauchamp,in writing,that we have no objectionto its reinstatinghim to theposition he occupied at thetime of his discharge on September15, 1954, andthat we request that the Company do so.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA,MILLMEN'SLOCAL 824, AFL,LaborOrganization.Dated----------------By----------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any othermaterial.Westinghouse Electric CorporationandArthurL. Herman andB. George Budd,PetitionersandLocal 456, International Unionof Electrical,Radio & MachineWorkers, AFL-CIO.'Case No.2-RD-296. February 23,1956DECISION ON APPEALOn September 30, 1955, the Petitioners filed a petition with the Re-gional Director for the Second Region, seeking to decertify the Unionas the collective-bargaining representative of approximately 22 pro-fessional employees currently represented by the Union as part of a1 The AFL and CIO having merged since the initiation of this proceeding,we are amend-ing the designation of the Union accordingly.115 NLRB No. 87.